*981MEMORANDUM **
On July 24, 2008, this court ordered appellant to show cause as to why the district court’s judgment should not be summarily affirmed for the reasons stated in the Magistrate Judge’s Findings and Recommendations of August 8, 2007, 2007 WL 2254409.
A review of appellant’s response to the court’s order to show cause and the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.